Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant has filed an after final amendment.
Applicant has filed an AFCP 2.0 pilot program request.
	Claim 1 is amended to recite “…identifying a missing region in the survey area not covered by the generated real time map of the survey area..”.
	United States Patent No.: US10915118B2 to Boland teaches  “…identifying a missing region in the survey area not covered by the generated real time map of the survey area”.  (see abstract where a gap is formed and a drone is controlled to fly over to extract the data; see claim 1-9 where a missing data request is provided and then a flight plan is made over the area for the missing data);  
	Therefore the amendment raises a new issues. 
The applicant is going to review and call the office back to discuss once they had a chance to review on the 16th at 3 PM. 
	Applicant’s amendment is not entered.
	Applicant is advised to file an RCE to have the amendment considered in full.
/JEAN PAUL CASS/Primary Examiner, Art Unit 3668